Name: Commission Regulation (EEC) No 2505/91 of 20 August 1991 re-establishing the levying of customs duties on the products falling within CN code 2817 00 00, originating in China, to which the preferential tariff arrangements of Council Regulation (EEC) No 3831/90 apply
 Type: Regulation
 Subject Matter: chemistry;  tariff policy
 Date Published: nan

 22. 8 . 91 Official Journal of the European Communities No L 233/7 COMMISSION REGULATION (EEC) No 2505/91 of 20 August 1991 re-establishing the levying of customs duties on the products falling within CN code 2817 00 00, originating in China, to which the preferential tariff arrangements of Council Regulation (EEC) No 3831/90 apply is fixed at ECU 636 000 ; whereas that reference base was reached on 14 March 1991 by charges of imports into the Community of the products in question originating in China ; whereas the exchange of information organized by the Commission has demonstrated that continuance of the preference threatens to cause economic difficulties in a region of the Community ; whereas, therefore, customs duties for the products in question must be reintroduced with regard to China, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 applying generalized tariff pref ­ erenres for 1991 in respect of certain industrial products originating in developing countries ('), as amended by Regulation (EEC) No 3835/90 (2), and in particular Article 9 thereof, Whereas, pursuant to Article 1 of Regulation (EEC) No 3831 /90, customs duties on certain products originating in each of the countries or territories listed in Annex III are totally suspended, and the products as such are, as a general rule, subject to statistical surveillance every three months on the reference base referred to in Article 8 ; Whereas, as provided for in Article 8 of that Regulation , where the increase of preferential imports of these products, originating in one or more beneficiary coun ­ tries, threatens to cause economic difficulties in a region of the Community, the levying of customs duties may be reintroduced, once the Commission has had an appro ­ priate exchange of information with the Member States ; whereas for this purpose the reference base to be consi ­ dered is equal, as a general rule, to 6,3 % of the total importations into the Community, originating from third countries in 1988 ; Whereas, in the case of the products falling within CN code 2817 00 00, originating in China, the reference base HAS ADOPTED THIS REGULATION : Article 1 As from 25 August 1991 , the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3831 /90, shall be reintroduced on imports into the Community of the following products, originating in China : CN code Description 2817 00 00 Zinc oxide ; zinc peroxide Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 August 1991 . For the Commission Karel VAN MIERT Member of the Commission (') OJ No L 370, 31 . 12. 1990, p . 1 . (2) OJ No L 370, 31 . 12. 1990, p. 126.